Citation Nr: 0600237	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-08 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for herpes 
progenitalis.

2.  Entitlement to service connection for a liver disorder as 
secondary to service connected herpes progenitalis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




INTRODUCTION

The veteran appellant served on active duty from August 1975 
to May 1980.  

The appeal comes before the Board of Veterans' Appeals from a 
January 2002 rating decision by the St. Louis VA Regional 
Office (RO).  The veteran testified before the undersigned in 
September 2002 at an RO Travel Board hearing.  In October 
2003, the Board remanded the case for further procedural and 
substantive development.  The requested actions have been 
completed with respect to the liver disorder claim, but the 
Board finds that development remains incomplete with respect 
to the claim for a compensable evaluation for herpes 
progenitalis.  That issue will addressed in the REMAND 
portion of this decision and will be remanded to the RO via 
the Appeals Management Center in Washington, DC.

During the course of this appeal, the RO granted service 
connection for a depressive disorder with anxiety associated 
with residuals of herpes progenitalis (30 percent from 
September 2002) and erectile dysfunction associated with the 
depressive disorder with anxiety (0 percent from July 2002).  
Although these matters were addressed to some extent at the 
September 2002 hearing, they are not under appeal in this 
decision.  


FINDING OF FACT

The veteran is not shown to have a liver disorder related to 
service or to a service connected disability, including 
treatment for service connected herpes progenitalis.  


CONCLUSION OF LAW

A liver disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Matters--VCAA

As discussed in the Board's October 2003 remand, the Board 
must ensure that VA has met its legal responsibilities in the 
development of the appealed issues before reaching the merits 
of the claim.  The Board finds with respect to the liver 
disorder that there has been compliance with applicable law, 
the Veterans Claims Assistance Act of 2000 (VCAA).  A VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim (i.e., "give us everything you've 
got").  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VCAA letters were initially provided to the veteran by the RO 
in August and September 2001, and have been supplemented on 
several occasions over the lengthy course of the appeal.  The 
Board in the remand explained the defect in the 2001 VCAA 
letters with only allowing the veteran 60 days (rather than a 
year) to submit additional evidence.  A VCAA letter from the 
RO in October 2002 informed him that he had a year to submit 
evidence.  The veteran has since been afforded ample time to 
submit more evidence and the applicable legal provisions were 
included in a supplemental statement of the case in August 
2005.  

Although the 2001 letters did not specifically refer to the 
fourth VCAA element regarding the exhaustive submission of 
evidence by the veteran, a VCAA letter from the AMC in 
January 2005 informed the veteran that if there was "any 
other evidence" he thought would support his claim, he 
should inform the AMC.  The veteran did not submit further 
evidence at that time or in response to opportunities to 
submit more evidence upon issuance of the SSOC in August 2005 
or an AMC transfer letter in October 2005.  Thus, in the 
aggregate, the Board finds with respect to the liver disorder 
claim that the VCAA notice requirements have been satisfied 
by VA.  

The VCAA also requires that VA assist claimants in obtaining 
necessary evidence for their claims.  Here, VA obtained the 
veteran's service medical records a number of years ago and 
has assisted him or offered to assist him in obtaining all 
available VA and private medical records.  Most importantly, 
the veteran was afforded a VA examination in January 2005 as 
requested in the Board's remand.  The examiner also provided 
a nexus opinion as to the cause or etiology of a liver 
disorder.  The Board concludes that these actions by VA 
satisfy the VCAA assistance requirement and the requested 
actions by the Board in its remand.  See Stegall v. West, 11 
Vet. App. 268. (1998) (remand by the Board confers on the 
claimant, as matter of law, the right to compliance with the 
remand order).  

Merits of the Claim-Liver Disorder

Essentially the veteran contends that medication used to 
treat his herpes progenitalis has caused a liver disorder.  
In pertinent part, disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  Of course, service 
connection may also be granted for a disease or injury 
incurred in or aggravated by service, 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Although the veteran reportedly had 
risk factors for Hepatitis C due to exposure as a medic in 
service, as noted in September 2000 on a VA outpatient visit, 
the service medical records do not show any evidence of liver 
disease in service and the veteran does not contend that he 
had liver problems in service.  A notation of increased 
bilirubin in March 1979 while giving blood the previous week 
was assessed as isolated and by history.  

In support of the claim for secondary service connection, the 
available medical records clearly document that the veteran 
has taken medication for herpes for a number of years for 
periodic flare-ups.  Reports from Dr. Howard Kohn in February 
2001 also show abnormal liver function and a fatty 
infiltration of the liver.  The veteran was advised at the 
time that he must decrease alcohol intake and lose weight.  

When examined for compensation purposes by VA in January 
2005, however, the examiner opined that it was less likely 
than not that the veteran's fatty liver infiltration, which 
was diagnosed as asymptomatic, was related to the herpes 
genitalis treatment or any other service-related conditions 
or activities.  Taking into account a review of the veteran's 
claims folder and other records, the examiner concluded that 
it was more likely than not that the fatty liver infiltration 
was related to the veteran's history of alcohol abuse.  This 
is the only medical opinion addressing the matter, but 
appears to be consistent with the notation by Dr. Kohn 
advising the veteran, in part, to decrease alcohol intake 
when the fatty liver infiltration was identified in 2001.  In 
any event, Dr. Kohn did not implicate treatment for herpes as 
a cause of any liver disorder.  Collectively, the medical 
evidence weighs persuasively against the appeal.  

As a layperson, the veteran is not competent to provide an 
opinion as to whether a liver disorder is caused by herpes 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(lay persons are generally incapable of providing probative 
evidence on a matter that requires medical knowledge such as 
medical causation).  Further, although alcoholism may be 
service connected on a secondary basis under limited 
circumstances, see Allen v Principi, 237 F.3d 1368 (Fed.Cir. 
2001), the veteran has not established service connection for 
alcoholism as a causal factor for liver disease.  The issue 
is not before the Board in this appeal.  For the reasons 
discussed, without medical evidence linking treatment for 
herpes to a liver disorder in this case, the appeal as to 
this issue must be denied.  


ORDER

Entitlement to service connection for a liver disorder 
secondary to herpes progenitalis is denied.  


REMAND

In its prior remand, the Board requested, in part, that the 
veteran's claim for compensation for herpes progenitalis be 
readjudicated to include consideration of the revised rating 
criteria for skin disorders that became effective August 30, 
2002, during the course of the appeal.  The disability has 
been rated by analogy to eczema under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, and that code is included in the 
revisions for skin disorders.  The supplemental statement of 
the case in August 2005, however, referred only to the rating 
criteria for eczema that were in effect prior to August 30, 
2002.  Under Stegall, supra, and as a matter of procedural 
due process, the veteran is entitled to review of the rating 
claim under both the old and new criteria:

Accordingly, the case is remanded for the following:

The claim for a compensable rating for 
herpes progenitalis should be 
readjudicated to include the application 
of the revised criteria for skin 
disorders.  The veteran and his 
representative should then be furnished a 
supplement statement of the case, which 
incorporates the revised rating criteria, 
and provided with the usual time for 
response before the case is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the issue.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled expeditiously.  



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


